      Case 1:20-cv-05880-BMC Document 9 Filed 01/19/21 Page 1 of 1 PageID #: 40

                                                                                               144-41 70th Road
                                                                                     Flushing, New York 11367
                                                                                               tel: 718.705.8706
                                                                                              fax: 718.705.8705
                                                                                      uri@horowitzlawpllc.com
                                                                                     www.horowitzlawpllc.com



January 19, 2021

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Via ECF

       RE:     Linda Schuler, et al. v. Transworld Systems Inc.
               U.S. District Court, Eastern District of New York (Brooklyn)
               Case No. 1:20-cv-05880-BMC

Your Honor,

        We represent the Plaintiff, Linda Schuler, in the above referenced action, and write in accordance
with Your Honor’s Individual Practices, and with consent of Counsel for Defendant Transworld Systems
Inc. (“Transworld”).

        We are pleased to report that the Plaintiff has reached an agreement to settle all claim with prejudice
as alleged in the Complaint against the Defendant Transworld.

       Accordingly, we respectfully request the Court adjourn all upcoming dates and deadlines as to
Transworld, and enter a Sixty (60) Day Order allowing for the parties to finalize and consummate the
Settlement Agreement.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                               Respectfully,

                                               /s/ Uri Horowitz
                                               Uri Horowitz

       CC: All Counsel of Record via ECF
